DETAILED ACTION
Remarks
Applicant presents a request for continuation 1 March 2021 in response to the 24 December 2020 final Office action (the “Final Office Action”) as well as the advisory action dated 24 February 2021 (the “Advisory Action”).
With this communication, Applicant amends claims 1, 7, 12, 14, 21, 25 and 29.
Claims 1-5, 7-12, 14 and 21-29 are pending. Claims 1, 7 and 14 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) of rejection were necessitated by Applicant’s amendments. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) rejection herein, necessitated by Applicant’s amendments.
Information Disclosure Statement
All of the references of the information disclosure statement (“IDS”) filed 21 November 2019 has been considered for the reasons set forth in the Applicant summary of Interview with the examiner filed by the Applicant on 9 March 2021. Examiner also concurs with Applicant’s summary set forth therein.
Claim Rejections – 35 USC § 112
The Final Office Action’s § 112 rejections are withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) (art already of record – hereinafter Hajost) in view of Delacourt et al. (US 2016/0132805) (art already of record – hereinafter Delacourt) in view of Winston et al. (US 2014/0316990) (art already of record – hereinafter Winston) in view of Belchee et al. (US 2013/0054702) (art made of record – hereinafter Belchee).

As to claim 1, Hajost discloses: a method for managing software on a device, the method comprising:
creating, at the administrative device, a profile (e.g., Hajost, Fig. 1 and associated text, par. [0016] discloses a distribution policy 130 [profile] can be maintained by an administrator [administrative device, see figure. Since the policy is on the administrative device, it was created there, either originally or when copied to the device from some other device] in connection with mobile applications 110) that specifies whether or not at least one software version of the plurality of software versions is allowed on the target device; (e.g., Hajost, par. [0015] discloses the mobile application [at least one version] can be deployed onto selected ones of the mobile devices from the application repositories only as permitted by the distribution policy) 
transmitting, by the administrative device to the server computer, the profile for the target device (e.g., Hajost, par. [0016] discloses a secure central repository 120 [sever computer]; Fig. 1 and associated text, discloses [see figure], the policy is sent from administrator 140 [administrative device] to central repository 120) to enforce installation of one or more software versions based on the one or more conditions in the profile (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses thereafter the distribution policy can be transmitted to the 
Hajost does not explicitly disclose receiving, from a server computer at an administrative device of a software administrator, release information regarding a plurality of software versions for a target device, wherein the release information is provided by a software management entity to the server computer, and the software management entity manages a software loading service that controls installation of software; wherein the creating of the profile comprises including, in the profile, a range of software versions of the plurality of software versions and one or more conditions under which the software versions of the range of versions included in the profile are to be applied to the target device, the one or more conditions included in the profile selected from among a time condition and a location condition, and wherein the range of software versions comprise different versions of a particular unit of software and one or more software versions of the range of software versions.
However, in an analogous art, Delacourt discloses:
receiving, from a server computer at an administrative device of a software administrator, release information regarding a plurality of software versions for a target device, (e.g., Delacourt, par. [0257] discloses a server implements techniques through an enterprise catalog service as described herein; Fig. 1 and associated text, par. [0084] discloses an IT administrator 102 may interact with the enterprise catalog services platform 108 [server computer] through a service provide management console 106; par. [0219] discloses the IT administrator may access the service provider console through a browser application “(e.g., as a web page)” [the browser or machine on which it runs being an administrative device]; par. wherein the release information is provided by a software management entity to the server computer, (e.g., Delacourt, Fig. 1 and associated text, par. [0085] discloses products may be discovered and ingested by the enterprise catalog service [server computer] through [from, see figure] product discovery service 110 [software management entity, or including one]; par. [0024] discloses in this way, administrators may be able to find products from external sources [also software management entities or including them]; Fig. 7 and associated text, par. [0164] discloses receiving, through the service provide management console, input indicating selection of one or more previously ingested applications “(as in 730)”; par. [0165] discloses receiving, through the service provide management console, input indicating constraints on the use of the selected applications(s), as in 740)
wherein the creating of the profile comprises including, in the profile, one or more conditions under which the software versions included in the profile are to be applied to the target device, the one or more conditions included in the profile selected from among a time condition and a location condition (e.g., Delacourt, par. [0135] discloses the IT administrator may apply various constraints on the use of selected desktop applications and/or server products [the applied constraints being a created profile]. Constraints applied by the IT administrator may be categorized as being one of four types: environmental constraints “(which may restrict the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the administrative device, server computer and profile creation of Hajost to include the server computer receiving release information provided by software management entity regarding a plurality of software versions for the target device, sending the release information to an administrative device and including in the profile a location condition under which versions in the profile are to be applied to the target device, as taught by Delacourt, as Delacourt would provide the advantage of a means for the administrator to discover software from external sources and enforce compliance with organizational policies with respect to that software as well as a means of restricting installation of the software to a specific region. (See Delancourt, par. [0024], par. [0021], par. [0135]).
Further, in an analogous art, Winston discloses:
the software management entity manages a software loading service that controls installation of software; (e.g., Winston, Fig. 3 and associated text, par. [0047] discloses the application store interface 391 transmitted to clients 375 includes the authorized application. In this manner, the users may individually install the authorized application on their devices; par. [0028] discloses server computer device 300 may be managed by a cloud service provider or other third party).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify software entity of Hajost/Delacourt by including management of a software loading service that controls installation of software, as taught by Winston, as 
Further still, in an analogous art Belchee discloses:
wherein the creating of the profile comprises including, in the profile, a range of software versions of the plurality of software versions (e.g., Belchee, Fig. 7 and associated text, par. [0056] discloses an example listing [profile] of one or more approved applications. A listing of approved applications 700 may include the names and/or version numbers of one or more applications that have been approved for use on one or more mobile computing devices. For some applications, only specific version numbers of the application might be approved for use, while for other applications, a range of versions numbers “(e.g., ‘version 2.4 and below’)” of the application might be approved)
the software versions of the range of software versions (see immediately above)
wherein the range of software versions comprise different versions of a particular unit of software; (e.g., Belchee, Fig. 7 and associated text discloses for some applications, only specific version numbers of the application might be approved for use, while for other applications, a range of versions numbers “(e.g., ‘version 2.4 and below’)” [the versions below 2.4 being different versions than 2.4] of the application [unit of software] might be approved)
one or more versions of the range of software versions (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the profile and versions of Hajost/Delacourt to include a range of versions and versions comprising different versions of a particular unit of software, as taught by Belchee, as Belchee would provide the advantage of a means of approving only certain version numbers a particular application for use on mobile devices. (See Belchee, par. [0056]). Referring 

As to claim 2, Hajost/Delacourt/Winston/Belchee discloses the method of claim 1 (see rejection of claim 1 above) Hajost further discloses wherein the transmitting of the profile to the server computer is to cause the server computer to transmit information regarding enforcement of the profile to the software loading service that is to enforce the policy (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses thereafter the distribution policy can be transmitted to the different distributed mobile application repositories [software loading services]. The mobile application can be deployed onto selected ones of the mobile devices from the distributed application repositories only as permitted by the distribution policy disposed in the distributed application repositories).

As to claim 3, Hajost/Delacourt/Winston/Belchee discloses the method of claim 1 (see rejection of claim 1 above) Hajost further discloses wherein the enforcement comprise at least one of:
allowing installation of at least one software version on the target device; (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses the mobile application can be deployed onto selected ones of the mobile devices from the distributed application repositories only as permitted by the distribution policy disposed in the distributed application repositories)
preventing installation of the at least one software version on the target device;
providing an alert on the target device that at least one software version is available for installation on the target device; or
providing an alert on the target device that at least one software version is not available for installation on the target device.

As to claim 4, Hajost/Delacourt/Winston/Belchee discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose further comprising: sending, by the administrative device to the server computer, a request for the release information, wherein the receiving of the release information by the administrative device is responsive to the request.
However, in an analogous art, Delacourt discloses further comprising:
sending, by the administrative device to the server computer, a request for the release information, wherein the receiving of the release information by the administrative device is responsive to the request; (e.g., Delacourt, par. [0170] discloses the IT administrator may log into the system provider management console in order to manage products [this logon being a request, note that the management console includes the release information, see above]; par. [0219] discloses an IT administrator may access the service provider console through a browser application “(e.g., as a web page”) [web pages being retrieved via requests]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the administrative device of Hajost to include sending a request for release information and receiving the release information responsive to the request, as taught by Delacourt, as Delacourt would provide the advantage of a means for the administrator to access the release information via the web. (See Delacourt, par. [0219]). 

As to claim 5, Hajost/Delacourt/Winston/Belchee discloses the method of claim 2 (see rejection of claim 2 above), but Hajost does not explicitly disclose wherein the server computer 
However, in an analogous art, Delacourt discloses:
wherein the server computer belongs to an organization that is different from a provider associated with the software management entity (e.g., Delacourt, par. [0024] discloses the enterprise catalog service may provide access to listings from third parties “(i.e., entities other than the service provide customers and the service provider [server computer organization] itself)”. For example, in some embodiments, the enterprise catalog service may include a product discovery service through which administrators and users can discover and/or obtain access to software products that were developed by (or are published and/or sourced by) two or more independent software vendors (ISVs)).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the server computer of Hajost such that it belongs to an organization different from a provider associated with the software management entity, as taught Delacourt, as Delacourt would provide the advantage of a means of discovering products from additional sources. (See Delacourt, par. [0024]).

As to claim 21, Hajost/Delacourt/Winston/Belchee discloses the method of claim 1 (see rejection
Hajost further discloses:
wherein the creating of the profile at the administrative device selects the at least one software version allowed on the target device (e.g., Hajost, Fig. 1 and associated text, par. [0016] discloses a distribution policy 130 [profile] can be maintained by an administrator 
Hajost does not explicitly disclose wherein the software administrator has no control or input regarding which software versions are made available by the software loading service in the release information, and wherein the creating of the profile at the administrative device selects the at least one software version allowed on the target device.
	However, in an analogous art, Winston discloses:
wherein the software administrator has no control or input regarding which software versions are made available by the software loading service in the release information (e.g., Winston, Fig. 1 and associated text, par. [0036] discloses store customization module [on the server 300, see figure] may generate an interface 391 [release information, or comprising such information], which may include all applications [version(s)] available for installation on client devices; par. [0028] discloses server computing device 300 may be managed by a cloud service provider or other third party separate from the enterprise network to which administrator device 350 and client computing device 375 belong [so the administrator has no control over the server 300, see § 112 rejections above, note that release information of Winston can include all applications available as well, and does not refer to any administrator control or input regarding what is included in the release information]) 
rd party. (See Winston, par. [0047]).

As to claim 22, Hajost/Delacourt/Winston/Belchee discloses the method of claim 1 (see rejection of claim 1 above), Hajost further discloses wherein the administrative device is separated from the server computer by a firewall (e.g., Hajost, Fig. 2 and associated text, par. [0020] discloses secure mobile application repository 210B [server] can be disposed behind a firewall 220 so as to limit access to the repository over network 270. Interface 210 can be provided to terminal 280 [administrative device]; The interface 210 can provide a user interface through which deployment rules limiting deployment of the mobile applications 200 can be created, modified and aggregated into a policy 230).

Claim 7-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Belchee (US 2013/0054702).

As to claim 7, Hajost discloses a non-transitory machine-readable storage medium comprising instructions that upon execution cause (e.g., Hajost, par. [0029]) a server computer to: 
wherein the software loading service controls an installation of software; (e.g., Hajost, par. [0015] discloses the mobile application can be deployed [installed] onto selected ones of the mobile devices from the distributed application repositories [software loading service] only as permitted by the distribution policy disposed in the distributed application repositories)
receive, by the server computer from the administrative device, (e.g., Hajost, par. [0016] discloses a secure central repository 120 [sever computer]; Fig. 1 and associated text, discloses [see figure], the policy is sent from administrator 140 [administrative device] to central repository 120) a profile that specifies whether at least one software version of the plurality of software versions is allowed on the target device or is prohibited on the target device; (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses thereafter the distribution policy can be transmitted to the different distributed mobile application repositories. The mobile application can be deployed onto selected ones of the mobile devices from the distributed application repositories only as permitted by the distribution policy disposed in the distributed application repositories; par. [0015] discloses the policy 130 can specify criteria to permit or deny access to the different mobile applications 110).
transmit, from the server computer to the software loading service, the profile for enforcement by the software loading service in installing one or more software versions subon the target device (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses thereafter the distribution policy can be transmitted to the different distributed mobile application repositories. The mobile application can be deployed onto selected ones of the mobile devices from the distributed application repositories only as permitted by the distribution policy disposed in the distributed application repositories).

However, in an analogous art Delacourt discloses a server computer to:
receive from a software loading service, release information regarding a plurality of software versions for a target device, (e.g., Delacourt, par. [0257] discloses a server implements techniques through an enterprise catalog service as described herein; Fig. 1 and associated text, par. [0085] discloses products may be discovered and ingested by the enterprise catalog service through [from, see figure] product discovery service 110; par. [0024] discloses in this way, administrators may be able to find products from external sources; Fig. 7 and associated text, par. [0164] discloses receiving, through the service provide management console, input indicating selection of one or more previously ingested applications “(as in 730)”; par. [0165] discloses receiving, through the service provide management console, input indicating constraints on the use of the selected applications(s), as in 740)
transmit, from the server computer to an administrative device of an organization different from a third party that controls the server computer, the release information; 
wherein the profile includes one or more conditions under which the software versions included in the profile are to be applied to the target device, the one or more conditions included in the profile selected from among a time condition and a location condition (e.g., Delacourt, par. [0135] discloses the IT administrator may apply various constraints on the use of selected desktop applications and/or server products [the applied constraints being a created profile]. Constraints applied by the IT administrator may be categorized as being one of four types: environmental constraints “(which may restrict the region [location] in which a product [version] can be provisioned [applied to the target device])”; par. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the administrative device and profile creation of Hajost to include the server computer receiving release information regarding a plurality of software versions for the target device from a software loading service, transmitting the release information to an administrative device of a different organization and including in the profile a location condition under which the versions in the profile are to be applied to the target device, as taught by Delacourt, as Delacourt would provide the advantage of a means for the administrator to discover software from external sources and enforce compliance with organizational policies with respect to that software as well as a means of restricting installation of the software to a specific region. (See Delacourt, par. [0024], par. [0021], par. [0135]).
	Further, in an analogous art, Belchee discloses:
wherein the profile includes a range of software versions of the plurality of software versions (e.g., Belchee, Fig. 7 and associated text, par. [0056] discloses an example listing [profile] of one or more approved applications. A listing of approved applications 700 may include the names and/or version numbers of one or more applications that have been approved for use on one or more mobile computing devices. For some applications, only specific version numbers of the application might be approved for use, while for other applications, a range of versions numbers “(e.g., ‘version 2.4 and below’)” of the application might be approved)
the software versions of the range of software versions (see immediately above)
wherein the range of software versions comprise different versions of a particular unit of software (e.g., Belchee, Fig. 7 and associated text discloses for some applications, only 
one or more versions of the range of software versions (see immediately above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the profile and versions of Hajost/Delacourt to include a range of versions and versions comprising different versions of a particular unit of software, as taught by Belchee, as Belchee would provide the advantage of a means of approving only certain version numbers of a particular application for use on mobile devices. (See Belchee, par. [0056]). Referring to the version numbers by range would also avoid the need to specify each version number in the range individually in the profile.

As to claim 8, the claim includes substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

As to claim 9, Hajost/Delacourt/Belchee discloses the non-transitory machine-readable storage medium of claim 7 (see rejection of claim 7 above), but Hajost does not explicitly disclose wherein the instructions upon execution cause the server computer to store the release information in a data storage accessible to the server computer.
However, in analogous art, Delacourt discloses:
wherein the instructions upon execution cause the server computer to store the release information in a data storage accessible to the server computer (e.g., Delacourt, Fig. 11A and associated text, par. [0229] discloses Figs. 11A-11B illustrate examples if information 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the server of Hajost to include storing release information in a server accessible storage, as taught by Delacourt, as Delacourt would provide the advantage of a means for the server to serve that information. (See Delacourt, Fig. 11A).

As to claim 12, Hajost/Delacourt/Belchee discloses the non-transitory machine-readable storage medium of claim 7 (see rejection of claim 7 above) and further discloses the server computer (see rejection of claim 7 above) but does not explicitly disclose wherein the instructions upon execution cause the server computer to: compare the software installed on the target device to the software specified versions of the range of software versions and in response to the comparing indication that the software installed on the target device does not correspond to the software versions of the range of software versions in the profile take an action to impair a functioning of the device.
However, in an analogous art, Belchee discloses wherein the instructions upon execution cause the computer to: 
compare the software installed on the target device to the one or more versions of the range of software versions (e.g., Belchee, Fig. 6 and associated text, par. [0053] discloses in step 604, the installed application may be identified; par. [0054] discloses in step 605, it may be determined whether the application is approved for use; Fig. 7 and associated text par. [0056] discloses fig. 7 illustrates an example listing of approved applications [note the version range 
in response to the comparing indication that the software installed on the target device does not correspond to the versions of range of software versions in the profile take an action to impair a functioning of the device (e.g., Belchee, Fig. 6 and associated text, par. [0057] discloses par. [0057] discloses if the device determines, in step 605, that the application matches an entry in the listing of approved applications, the device might not take any further action; par. [0058] discloses on the other hand, if it is determined in step 605 that the application is not approved for use, then in step 706, the computing device may uninstall or delete the application [impair a functioning of the device because the application will not function on the device]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the server computer of Hajost/Delacourt, to include comparing software installed on the target device with versions in the range of software versions and in response to determining the installed software does not correspond the versions in the range, taking an action to impair a functioning of the device, as taught by Belchee, as Belchee would provide the advantage of a means of maintaining network security and integrity. (See Belchee, par. [0004]).

	As to claim 14, it is a server computer having substantially the same limitations as claim 7, except the claimed administrative device is not “of an organization different from a third part 
	a processor; (e.g., Hajost, par. [0028]) and
	a non-transitory storage medium storing isntructions executable on the processor (e.g., Hajost, pars. [0028], [0029], [0025]) to: (see rejection of claim 7 above).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Belchee (US 2013/0054702) in further view of Rosenberg et al. (US 2014/0359408) (art already of record – hereinafter Rosenberg).

As to claim 10, Hajost/Delacourt/Belchee discloses the non-transitory machine-readable storage medium of claim 7 (see rejection of claim 7 above), Hajost further discloses wherein the instructions upon execution cause the server computer to:
 transmit the profile to an interface accessible to the software loading service  (e.g., Hajost, Fig. 1 and associated text, par. [0015] discloses thereafter the distribution policy [profile] can be transmitted to the different distributed mobile application repositories [software loading services or including them. Since the profile is received by the repository from a different device, it was necessarily transmitted to some interface accessible by the repository]).
Hajost/Delacourt does not explicitly disclose a web services application programming interface.
However, in an analogous art, Rosenberg discloses:
to transmit to the software loading service by transmitting to a web service application programming interface accessible to the software loading service  (e.g., Rosenberg, Fig. 3 and associated text, discloses [see figure] communications to App Store Web Service 312 pass first through a Web API).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Hajost, which discloses transmitting a profile to a software loading service, by transmitting the data through an API, as taught by Rosenberg, as Rosenberg would provide the advantage of a means of communicating the data via the web. (See Rosenberg at par. [0051]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Belchee (US 2013/0054702)  in further view of Cohen et al. (US 8,239,918) (art already of record – hereinafter Cohen).

As to claim 11, Hajost/Delacourt/Belchee discloses the non-transitory machine-readable storage medium of claim 7 (see rejection of claim 7 above), and further discloses the server computer (see rejection of claim 7 above) but does not explicitly disclose wherein the instructions upon execution cause the server computer to receive a plurality of profiles for the target device, and perform a reconciliation procedure to determine which of the plurality profiles is to be enforced on the target device.  
However, in an analogous art, Cohen discloses:
wherein the instructions upon execution cause the computer to receive a plurality of profiles for the target device, and perform a reconciliation procedure to determine which of the plurality profiles is to be enforced on the target device (e.g., Cohen, col. 13 ll. 29-55 discloses if policy B is more recent than policy A then the settings provided by policy B may be implemented for settings that are also found in policy A; col. 4 ll. 24-27 discloses in general, interface 106 allows the IT administrator to define a policy which can determine the application that the user device 104 is permitted to install).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the server computer of Hajost/Delacourt, to include a reconciling profiles to determine which to enforce, as taught by Cohen, as Cohen would provide the advantage of a means of resolving policy conflicts. (See Cohen, col. 13 ll. 29-55).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Winston (US 2014/0316990) in view of Belchee (US 2013/0054702) in further view of O’Shaughnessy (US 2009/0280795) (art made of record – hereinafter O’Shaughnessy).

As to claim 23, Hajost/Delacourt/Winston/Belchee discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the one or more conditions included in the profile further comprise a roaming condition that controls installation of a software version based on a roaming status of the target device.
However, in an analogous art, O’Shaughnessy discloses:
wherein the one or more conditions included in the profile further comprise a roaming condition that controls installation of a software version based on a roaming status of the target device (e.g., O’Shaughnessy, par. [0044-0049] discloses once the system 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the profile Hajost/Delacourt/Winston/Belchee, by incorporating a condition that controls installation of a software version based on a roaming status of the target device, as taught by O’Shaughnessy, as O’Shaughnessy would provide the advantage of a means of ensuring installation while the device is on a home network. (See O’Shaughnessy, par. [0049]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Winston (US 2014/0316990) in view of Belchee (US 2013/0054702) in further view of Giannini et al. (US 2006/0168574) (art already of record – hereinafter Giannini).

As to claim 24, Hajost/Dealacourt/Winston/Belchee discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the one or more conditions included in the profile further comprise a memory available condition that controls installation of a software version based on an amount of memory available on the target device.
However, in an analogous art, Giannini discloses:
wherein the one or more conditions included in the profile further comprise a memory available condition that controls installation of a software version based on an amount of memory available on the target device (e.g., Giannini, par. [0040] discloses a targeting expression can be configured for each version being upgraded [upgrade being installation of a software version]. The targeting expression can be based on one or more of the parameters in Table 3; par. [0037] and Table 3 discloses available hard disk space and/or other available non-volatile memory space, of user system, Available RAM or working memory on user system).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the profile Hajost/Delacourt/Winston/Belchee, by incorporating a condition that controls installation of a software version based on available memory on the target device, as taught by Giannini, as Giannini would provide the advantage of means of only installing the software on the user system if the user system has sufficient available memory. (See Giannini, Table 3 and pars. [0040-0041]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Winston (US 2014/0316990) in view of Belchee (US 2013/0054702) in further view of Bridgeham et al. (US 2010/0011411) (art made of record – hereinafter Bridgeham).

As to claim 25, Hajost/Delacourt/Winston/Belchee discloses the method of claim 1 (see rejection of claim 1), but Hajost does not explicitly disclose wherein including the range of software versions in the profile comprises adding, to the profile, information of a minimum 
However, in an analogous art, Bridgeham discloses:
wherein including the range of software versions in the profile comprises adding, to the profile, information of a minimum release number of the particular unit of software and a maximum release number of the particular unit of software (e.g., Bridgeham, Fig. 3 and associated text, par. [0031] discloses sample policy document 300; par. [0032] discloses the “version” attribute specifies allowable versions. In this example, PE engine will load any assets named “util1.jar” which have a version number [release number] that falls in the range of 1.0 [minimum release number] through 2.0 [maximum release number] “(see reference number 323)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the range of Hajost/Belchee to include a minimum and maximum release number, as taught by Bridgham, as Bridgeham would provide the advantage of specifying a closed range of allowable versions. (See Bridgeham, par. [0032]). Belchee also suggests the combination because Belchee discloses ranges of version numbers in general, and Bridgeham discloses an example of such a range.

Claims 26 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Belchee (US 2013/0054702) in further view of O’Shaughnessy (US 2009/0280795).

As to claim 26, it is a machine readable medium claim having substantially the same limitations as claim 23 and is rejected for substantially the same reasons.

As to claim 28, Hajost/Delacourt/Belchee discloses the non-transitory machine-readable storage medium of claim 7 (see rejection of claim 7 above), but does not explicitly disclose wherein the time condition specifies that a software version is to be applied at a particular time.  
However, in an analogous art, O’Shaughnessy discloses:
wherein the time condition specifies that a software version is to be applied at a particular time (e.g., O’Shaughnessy, par. [0044-0048] discloses once the system administrator has registered an upgraded version of an application 112, they must specify how the upgrade [installation] should take place using a combination of upgrade options [profile], the options include but are not limited to: at specified times “(for instance 03:00 or only at weekends)”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the profile Hajost/Delacourt/Belchee by incorporating a condition that specifies that a software version is to be applied at a particular time, as taught by O’Shaughnessy, as O’Shaughnessy would provide the advantage of a means of installing the software at the time the administrator prefers. (See O’Shaughnessy, pars. [0044-0048]). Installing at a particular time would also permit the installation to take place at a time when it is most convenient for a user of the device.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Belchee (US 2013/0054702) in further view of Giannini (US 2006/0168574).

As to claim 27, it is a machine readable medium claim having substantially the same limitations as claim 24 and is rejected for substantially the same reasons.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hajost (US 2012/0066287) in view of Delacourt (US 2016/0132805) in view of Belchee (US 2013/0054702) in further view of Bridgeham (US 2010/0011411).

As to claim 29, it is a machine readable medium claim having substantially the same limitations as claim 25 and is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TODD AGUILERA/Primary Examiner, Art Unit 2196